                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   NICHOLAS JACOBSON,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                         No. C 19-01716 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   CONTRA COSTA COUNTY, JANE T.                                      ORDER RE MOTION FOR
                                                                         14   HIMMELOVO, JESSICA HAMILTON,                                      LEAVE TO FILE MOTION
                                                                              PAUL MANAUT, VUTHY SEAN JENKINS,                                  FOR RECONSIDERATION
                                                                         15   SAMIRA A. ADAAN, KIRBY BRACKEL,                                   OF DISABILITY CLAIMS
                                                                              ALLEN E. DE LA CRUZ, AND DOES 1-20,
                                                                         16                  Defendants.
                                                                         17                                                  /

                                                                         18          In July 2018, plaintiff Nicholas Jacobsen filed his initial lawsuit (Case No. 18-cv-04070-
                                                                         19   WHA) (the related case) alleging defendants violated the Fourteenth Amendment, Americans
                                                                         20   with Disabilities Act, the Rehabilitation Act, the California Disabled Persons Act, and the Bane
                                                                         21   Act, and were negligent and committed assault and battery. Defendants moved to dismiss the
                                                                         22   complaint in November 2018 and an order granted the motion to dismiss the claims under the
                                                                         23   ADA, the Rehabilitation Act, and the California Disabled Persons Act. The order denied
                                                                         24   defendants’ motion to dismiss the claims under the Fourteenth Amendment, the California Bane
                                                                         25   Act, and negligence. Importantly, the order dismissed plaintiff’s ADA claims on the basis that
                                                                         26   the complaint failed to “plausibly suggest that defendants denied him services or a reasonable
                                                                         27   accommodation because of plaintiff’s disability.” Plaintiff filed a second amended complaint
                                                                         28   on January 31, but did not file a motion for leave to amend until February 7. Plaintiff then
                                                                          1   voluntarily dismissed his case without prejudice on March 4 before the hearing on the motion
                                                                          2   could take place (Dkt. Nos. 1, 23, 26, 34).
                                                                          3           In April 2019, plaintiff filed the complaint in the instant action stating essentially the
                                                                          4   same underlying facts and making the same claims of Fourteenth Amendment violations, ADA,
                                                                          5   and Rehabilitation Act violations, and negligence. Defendants again moved to dismiss the
                                                                          6   action. An August 2019 order granted the motion to dismiss the ADA and the Rehabilitation
                                                                          7   Act claims against defendant Contra Costa County as well as the negligence claim against the
                                                                          8   individual defendants. Now, over four months after the order issued, plaintiff moves for leave
                                                                          9   to file a motion for reconsideration of the dismissal of his ADA claims (Dkt. Nos. 1, 8, 17, 28).
                                                                         10           Motions for reconsideration are governed by Civil Local Rule 7-9, which states in
                                                                         11   relevant part: “The moving party must specifically show reasonable diligence in bringing the
United States District Court
                               For the Northern District of California




                                                                         12   motion and . . . (3) A manifest failure by the Court to consider material facts or dispositive
                                                                         13   legal arguments which were presented to the Court before such interlocutory order.”
                                                                         14           It is unclear why plaintiff waited this long to file a motion for leave to file a motion for
                                                                         15   reconsideration, and this order questions plaintiff’s “reasonable diligence” in filing the motion.
                                                                         16   Putting that fact aside, plaintiff’s motion for leave to file is still insufficient. Plaintiff alleges
                                                                         17   the Court made a manifest error in dismissing his ADA claim because it “may have based its
                                                                         18   ruling on plaintiff’s failure to allege that the County targeted plaintiff’s disability for
                                                                         19   discriminatory treatment rather than that the County simply knowingly, or with deliberate
                                                                         20   indifference, fail[ed] to provide accommodation for his disability.” As stated in the order
                                                                         21   granting the motion to dismiss the ADA claim for the instant action as well as the related action,
                                                                         22   the complaint’s allegations that plaintiff was denied a wheelchair and other assistive devices at
                                                                         23   most allege that defendants failed to provide him with adequate medical care, not an ADA
                                                                         24   claim. The intent necessary for an ADA or Rehabilitation Act claim was not the reason for the
                                                                         25   holding. Because plaintiff has not shown a manifest failure by the Court, the motion is DENIED
                                                                         26           IT IS SO ORDERED.
                                                                         27   Dated: December 2, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                         28                                                           UNITED STATES DISTRICT JUDGE

                                                                                                                                  2
